

116 HR 4583 IH: Medicare Extra Rx Higher Eligibility Limits in Part D Act of 2019
U.S. House of Representatives
2019-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4583IN THE HOUSE OF REPRESENTATIVESOctober 1, 2019Mr. Schneider (for himself and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to enhance prescription drug affordability by
			 expanding access to assistance with out-of-pocket costs under Medicare
			 part D for low-income seniors and individuals with disabilities.
	
 1.Short titleThis Act may be cited as the Medicare Extra Rx Higher Eligibility Limits in Part D Act of 2019 or the Medicare Extra Rx HELP Act of 2019. 2.Enhancing prescription drug affordability by expanding access to assistance with out-of-pocket costs under Medicare part D for low-income seniors and individuals with disabilities (a)In generalSection 1860D–14 of the Social Security Act (42 U.S.C. 1395w–114) is amended—
 (1)in subsection (a)— (A)in the heading, by striking 150 percent and inserting 200 percent;
 (B)in paragraph (1)— (i)in the heading, by striking 135 percent and inserting 200 percent; and
 (ii)in the matter preceding subparagraph (A)— (I)by striking 135 percent and inserting 200 percent; and
 (II)by striking and who meets the resources requirement described in paragraph (3)(D) or who is covered under this paragraph under paragraph (3)(B)(i) and inserting or who is covered under this paragraph under paragraph (3)(B)(v);
 (C)by striking paragraph (2); (D)in paragraph (3)—
 (i)in subparagraph (A)— (I)in clause (i), by adding and at the end;
 (II)in clause (ii)— (aa)by striking 150 percent and inserting 200 percent; and
 (bb)by striking ; and at the end and inserting a period; and (III)by striking clause (iii); and
 (ii)by striking subparagraphs (D), (E), and (G); and (E)in paragraph (4), by striking subparagraph (B); and
 (2)in subsection (c)(1), in the second sentence, by striking subsections (a)(1)(D) and (a)(2)(E) and inserting subsection (a)(1)(D). (b)Conforming amendmentSection 1905(p)(1) of the Social Security Act (42 U.S.C. 1396d(p)(1)) is amended by adding at the end the following flush matter:
				
					The Secretary shall apply subparagraph (C) as if the amendments made by section 2(a) of the Medicare Extra Rx Higher Eligibility Limits in Part D Act of 2019 had not been enacted and shall continue to calculate the maximum resource level applied for a year
			 under section 1860D–14(a)(3)(D) (as in effect on the day before the date
			 of enactment of such Act) without regard to such amendments..
 (c)Effective dateThe amendments made by subsection (a) shall apply to plan year 2020 and subsequent plan years. 